DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21-25, the prior art fails to teach obtaining an image of the phantom further comprises: obtaining a first image of the phantom through a first scan plane, the first scan plane comprising the at least one reference marker and the at least one unit marker; and obtaining a second image of the phantom through a second scan plane, the second scan plane free from intersection with the at least one reference marker and at least one unit marker as claimed in independent claim 21.
Regarding claim 26-30, the prior art fails to teach the at least one physical characteristic of the phantom is identified from the first image of the phantom; selecting at least one evaluation protocol based upon the at least one physical characteristic of the identified phantom; and analyzing the second image of the phantom according to the selected at least one evaluation protocol as claimed in independent claim 26.
Regarding claims 31-35, the prior art fails to teach the phantom is a first phantom and further comprising: while obtaining the image of the first phantom, obtaining an image of a second phantom, the second phantom comprising: a third material forming the second phantom; and a second phantom identifier comprising at least one unit marker, the at least one unit marker comprising a fourth material that is different from the third material in data of the second phantom collected by the medical device, and the second phantom identifier identifies a physical characteristic of the second phantom with the at least one unit marker; identifying at least one unit marker in the image of the second phantom; decoding a value encoded by the at least one unit marker of the second phantom; and identifying at least one physical characteristic of the second phantom based upon the value as claimed in independent claim 31.
Regarding claims 36-40, the prior art fails to teach identifying at least one physical characteristic of the phantom based upon the value comprises using a look-up table with the value to identify the at least one physical characteristic of the phantom as claimed in independent claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884